DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 9/10/2021. Claims 1, 3, 11 and 13 have been amended, claims 10 and 20 have been cancelled, no newly claims have been added and thus claims 1-9 and 11-19 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates (U.S. PG Pub. 2011/0006129) in view of Hall (U.S. PG Pub. 2004/0234610), and Krasnovsky “Inhalations of the heated helium-oxygen mixture (heliox) as addition to standard therapy of community acquired pneumonia”.
Regarding claim 1, Yeates discloses an aerosol generating system for generating a respirable dry powder aerosol from a liquid solution or liquid suspension, comprising (Par. [0052] discloses an aerosol generator; Par. [0031] discloses a liquid solution being evaporated and generating a dry powder aerosol): a liquid aerosol generating nozzle having a nozzle input end designed to receive the liquid solution or liquid suspension (Par. [0161] discloses a nozzle and input port for the liquid to be aerosolized; Fig. 2Aand 2B nozzle (2001) and input port (2005)), and having a nozzle gas supply that is connected to the gas source and designed to receive nozzle gas (Par. [0115] discloses a compressed gas connection), the liquid aerosol generating nozzle further having a nozzle output end for outputting a liquid aerosol suspended in the nozzle gas (Par. [0161]-Par. [0162]; Fig. 2A nozzle output (1024)); and a cylindrical evaporation chamber (Fig. 6a Cylindrical Evaporation Chamber (5100)) having a cylindrical evaporation chamber input end  that is connected to the nozzle output end and connected to a dilution gas supply for receiving both the liquid aerosol suspended in the nozzle gas and for receiving the dilution gas (Par. [0109]; Par. [0115]-Par. [0116]; Fig. 5A and 5B chamber input end at (5018), connected to nozzle output end (1024), dilution gas (5122), the dilution gas input inherently would be supplied the liquid aerosol suspension and nozzle gas in order to dilute the gases) and the cylindrical evaporation chamber having a cylindrical evaporation chamber output end outputting a first intermediate dry powder aerosol at a first intermediate dry powder aerosol volume flow and a first intermediate dry powder aerosol particle concentration (Par. [0117]; Fig. 7a output end at (6055)); an aerosol concentrator (Par. [0117] discloses an aerosol concentrator; Fig. 6A aerosol concentrator (6100)); having an aerosol concentrator input end that is connected to the cylindrical evaporation chamber output end, and an aerosol concentrator output end (Fig. 6A reproduced below shows aerosol concentrator input end connected to evaporation chamber (5100) and an aerosol concentrator output end) outputting a second intermediate dry powder aerosol at a second intermediate dry powder aerosol volume flow and a second intermediate dry powder aerosol particle concentration, the second intermediate dry powder aerosol volume flow being lower than the first 
Yeates does not disclose a heliox gas source. 
However, Hall teaches a heliox gas source (Par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dilution gas of Yeates to incorporate heliox gas as taught by Hall. The skilled artisan would have been motivated to make the modification to reduce the work of breathing due to heliox’ s lower density compared to air (Hall, Par. [0005]). 
Further Krasnovsky teaches the effectiveness of heated heliox as a treatment of CAP and inhalations of heated heliox making therapy of CAP more effective by the accelerated resolution of inflammatory infiltrate in the lungs (Body Paragraph, lines 3-4 and 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing aerosol generating system of Yeates to incorporate heated heliox gas as taught by Krasnovsky. The skilled artisan would have been motivated to make the modification for the benefits to the lungs as known in the art.  
Regarding claim 2, the modified device of Yeates does not explicitly disclose the first intermediate dry powder aerosol volume flow is between 80 and 200 I/min. 
However, Yeates discloses a range of 100 to 300 liters per minutes (Yeates, Par. [0056] and Par. [0059] disclose flow volume of 100 to 300 liters per minute)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a volume flow to be between 80 and 200 L/min. The skilled artisan would have been motivated to make the modification in order to discover the optimum or workable ranges.

Regarding claim 4, the modified device of Yeates further discloses the system is designed to output from the cylindrical evaporation chamber the first intermediate dry powder aerosol having fine particles of a size of 1.5 - 4 pm MMAD suspended in gas (Yeates, Par. [0139] discloses the aerosol having a particle size of 3.4 MMAD which is within the range as claimed).
Regarding claim 7, the modified device of Yeates further discloses a counter flow tube, an infrared radiation source, a reflector, and an aerosol collection cone (Yeates, Par. [0107]; Par. [0162]; Fig. 6A counter flow tube (1102); Fig. 6C reflector (6002); and infrared source (6001); Fig. 7F shows cone (7706)).
Regarding claim 11, Yeates discloses a method for generating a respirable dry powder aerosol from a liquid solution or liquid suspension, comprising (Par. [0052] discloses an aerosol generator; Par. [0031] discloses a liquid solution being evaporated and generating a dry powder aerosol): feeding liquid solution or liquid suspension and nozzle gas into a liquid aerosol generating nozzle (Par. [0161] discloses a nozzle and input port for the liquid to be aerosolized; Fig. 2Aand 2B nozzle (2001) and input port (2005); Par. [0115] discloses a compressed gas connection); outputting from the liquid aerosol generating nozzle a liquid aerosol suspended in the gas into a cylindrical evaporation chamber gas (Par. [0161]-Par. [0162]; Fig. 2A nozzle output (1024); Fig. 6a Cylindrical Evaporation Chamber (5100)); 63feeding dilution gas into the cylindrical evaporation chamber (Par. [0109]; Par. [0115]-Par. [0116]; Fig. 5A and 5B chamber input end at (5018); and outputting from the cylindrical evaporation chamber a first intermediate dry powder aerosol having fine dry powder particles that allow respirable particles containing a medically active agent and are suspended in gas at a first intermediate dry powder aerosol volume flow and a first intermediate dry powder aerosol particle concentration (Par. [0117]; Fig. 7a output end at (6055)); feeding the first intermediate dry powder aerosol into an aerosol concentrator or a series of aerosol concentrators 
Yeates does not disclose a heliox gas. 
However, Hall teaches a heliox gas (Par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate heliox gas as taught by Hall. The skilled artisan would have been motivated to make the modification to reduce the work of breathing due to heliox’ s lower density compared to air (Hall, Par. [0005]). 
Further Krasnovsky teaches the effectiveness of heated heliox as a treatment of CAP and inhalations of heated heliox making therapy of CAP more effective by the accelerated resolution of inflammatory infiltrate in the lungs (Body Paragraph, lines 3-4 and 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing aerosol generating system of Yeates to incorporate heated heliox gas as taught by Krasnovsky. The skilled artisan would have been motivated to make the modification for the benefits to the lungs as known in the art.  


    PNG
    media_image1.png
    317
    523
    media_image1.png
    Greyscale

Regarding claim 12, the modified device of Yeates does not explicitly disclose the first intermediate dry powder aerosol volume flow is between 80 and 200 I/min. 
However, Yeates discloses a range of 100 to 300 liters per minutes (Yeates, Par. [0056] and Par. [0059] disclose flow volume of 100 to 300 liters per minute)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a volume flow to be between 80 and 200 L/min. The skilled artisan would have been motivated to make the modification in order to discover the optimum or workable ranges.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
Regarding claim 14, the modified device of Yeates further discloses outputting from the cylindrical evaporation chamber the first intermediate dry powder aerosol at a fine particles of a size of 1.5 - 4 pm MMAD suspended in gas (Yeates, Par. [0139] discloses the aerosol having a particle size of 3.4 MMAD which is within the range as claimed).
Regarding claim 17, the modified device of Yeates further discloses providing a counter flow tube, an infrared radiation source, a reflector, and an aerosol collection cone (Yeates, Par. [0107]; Par. [0162]; Fig. 6A counter flow tube (1102); Fig. 6C reflector (6002); and infrared source (6001); Fig. 7F shows cone (7706)).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall , Krasnovsky “Inhalations of the heated helium-oxygen mixture (heliox) as addition to standard therapy of community acquired pneumonia” as applied to claims 1 and 11 above, in further view of Fink (U.S. Pat. 7,201,167).
Regarding claim 3, the modified device of Yeates does not disclose the liquid solution or liquid suspension contains a surfactant.
	However, Fink teaches the liquid solution or liquid suspension contains as a medication a surfactant (Col. 3 lines 23-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate to have the liquid solution containing a surfactant as taught by Fink. The skilled artisan would have been motivated to make the modification in order to facilitate respiration by continually modifying surface tension of the fluid normally present within the air sacs or alveoli that line the inside of the lungs. In the absence of sufficient lung surfactant, these air sacs tend to collapse and as a result the lungs do not absorb sufficient oxygen (Fink, Col. 1 lines 25-30).
Regarding claim 13, the modified device of Yeates does not disclose providing a surfactant as a medication in the liquid solution or liquid suspension.
However, Fink teaches providing a surfactant as a constituent of the liquid solution or liquid suspension. (Col. 3 lines 23-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate to have the liquid solution containing a surfactant as taught by Fink. The skilled artisan would have been motivated to make the .
Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as evidence by Krasnovsky “Inhalations of the heated helium-oxygen mixture (heliox) as addition to standard therapy of community acquired pneumonia” as applied to claims 1 and 11 above, in further view of Giroux (U.S. PG 2008/0054099).
Regarding claim 5, the modified device of Yeates does not disclose the system is designed to aerosolize the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt.
However, Giroux teaches the system is designed to aerosolize the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity of 4 to 39 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient. 
Regarding claim 9, the modified device of Yeates does not disclose the system is designed to receive the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt.
	However, Giroux teaches the modified device of Yeates does not disclose (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity exceeding 4 cSt as 
Regarding claim 15, the modified device of Yeates does not disclose aerosolizing the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt.
However, Giroux teaches aerosolizing the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt. (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity of 4 to 39 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient.
Regarding claim 19, the modified device of Yeates does not disclose supplying the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt.
However, Giroux teaches supplying the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt. (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity exceeding 4 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as evidence by Krasnovsky “Inhalations of the heated helium-oxygen mixture (heliox) as addition to standard therapy of community acquired pneumonia” as applied to claims 1 and 11 above, in further view of Xiao (U.S. PG 2008/0078385).
Regarding claim 6, the modified device of Yeates does not disclose the nozzle heliox has a nozzle heliox pressure between 207 and 414 kPa.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a pressure between 207-414 kPa as taught by Xiao. The skilled artisan would have been motivated to make the modification in order to ensure sonic flow conditions at the nozzle which ensures the size of the emitted particle are as low as possible (Xiao, Par. [0043]).
Regarding claim 16, the modified device of Yeates does not disclose supplying the nozzle heliox at a nozzle heliox pressure between 207 and 414 kPa.
However, Xiao teaches supplying the nozzle heliox at a nozzle heliox pressure between 207 and 414 kPa (Par. [0043] discloses a heliox pressure at 50 PSIG, when converted to kPa equates to 345 kPa thus falling within the working range of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a pressure between 207-414 kPa as taught by Xiao. The skilled artisan would have been motivated to make the modification in order to ensure sonic flow conditions at the nozzle which ensures the size of the emitted particle are as low as possible (Xiao, Par. [0043]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as evidence by Krasnovsky “Inhalations of the heated helium-oxygen mixture (heliox) as addition to standard therapy of community acquired pneumonia” as applied to claims 1 and 11 above, in further view of Yeates (U.S. PG 20070144514).
Regarding claim 8, the modified device of Yeates further discloses the system is designed to receive the liquid solution or liquid suspension at a liquid solution or liquid suspension volume flow of 0.1- 3 ml/min, delivering a medication at a medication mass flow rate of at least 150 mg/min at 3 ml/min 
The modified device of Yeates does not disclose having a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less.
However, Yeates ‘514 teaches a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less (Par. [0121]; Par. [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate an MMAD of 3pm or less as taught by Yeates ‘514. The skilled artisan would have been motivated to make the modification in order to achieve optimal aerosolization. The particle size will allow for flow rates to be compatible with the full range of normal inspiratory flows. 
Regarding claim 18, the modified device of Yeates discloses supplying the liquid solution or liquid suspension at a liquid solution or liquid suspension volume flow of 0.1-3 ml/min, delivering a medication at a medication mass flow rate of at least 150 mg/min at 3 ml/min in form of the solid particles (Yeates, Par. [0056]; Par. [0058]; Par. [0059] each disclose a range of 100-300 liters/min which are within the working range claimed; Par. [0139]).
The modified device of Yeates does not disclose having a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less.
However, Yeates ‘514 teaches a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less (Par. [0121]; Par. [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate an MMAD of 3pm or less as taught by Yeates ‘514. The skilled artisan would have been motivated to make the modification in order to discover the optimum or workable ranges.
.
Response to Arguments
Applicant's arguments/remarks made in an amendment filed on 9/10/2021 have been fully considered but they are not persuasive. Applicant argued the prior art of Hall (U.S. PG Pub. 2004/0234610) fails to disclose "an aerosol generating system for generating a respirable dry powder aerosol from a liquid solution or liquid suspension" and "a liquid aerosol generating nozzle with an input for liquid solution or liquid suspension". However, Hall was used to disclose the use of a heliox gas (par. [0125]). The prior art of Yeates (U.S. PG Pub. 2011/0006129) discloses the structural components of the claim including the use of a compressed gas (par. [0100]-Par. [0101]). Thus, one of ordinary skill in the art would have looked to modify the device of Yeates to use heliox as taught by Hall. Because the use of heliox has been shown to reduce the work of breathing along with the treatment of respiratory ailments (Par. [0004]-Par. [0005]). The use of Heliox in medical respiratory devices is known in the art and thus one of ordinary skill in the art would have looked at a variety of medical gases, such as heliox, in order to arrive at a dry powder respirable gas to be used with the structural components of Yeates. Further, Yeates discloses having a liquid solution and drying said liquid solution in order to provide for a dry powder respirable gas (Par. [0003]; Par. [0031]). 
Applicant’s arguments filed in the affidavit have been fully considered but they are not persuasive. Applicant argues one of ordinary skill in the art would not look to have used heliox in the generation of powder aerosol. However, the prior art of Yeates discloses the structural components of the claim including the use of a compressed gas (par. [0100]-Par. [0101]). Thus, one of ordinary skill in the art would have looked at plurality of different medical gases with the prior art in order to achieve a powdered aerosol. Further, one of ordinary skill in the art would have looked at the prior art of Hall and its use of Heliox, as Heliox has been shown to reduce the work of breathing along with the treatment of . 
Further Krasnovsky teaches the effectiveness of heated heliox as a treatment of CAP and inhalations of heated heliox making therapy of CAP more effective by the accelerated resolution of inflammatory infiltrate in the lungs (Body Paragraph, lines 3-4 and 15-16). The skilled artisan would have been motivated to make the modification for the benefits to the lungs as known in the art.  
Applicant’s arguments with respect to claim(s) 3 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 3 and 13 are now rejected under the prior art of Fink (U.S. Pat. 7,201,167) as seen above.
	Regarding claims 5, 9, 15 and 19, applicant argues the prior art of Giroux (U.S. PG Pub. 2008/0054099) fails to disclose the specific viscosity of 4 to 39 cSt. However, Giroux discloses in Par. [0105] a viscosity between 5-105 centipoise and thus utilizing the density of the particles cSt can be found. 
	Regarding claims 6 and 16, applicant argues the prior art of Xiao (U.S. PG Pub. 2008/0078385) fails to disclose the heliox pressure between 207 and 414 kPa. However, as seen in Par. [0043] Xiao teaches a heliox pressure of 50 PSIG, and when converted, that equates to345 kPa and thus falls within the claimed range. 
Regarding claim 8 and 18, applicant argues the prior art of Yeates (U.S. PG Pub. 2007/0144514) would be nonobvious to combine with the prior art of Yeates (U.S. PG Pub. 2011/0006129). However, both pieces of prior art are related to generating aerosol and delivering said aerosol to a patient. Thus, both pieces of prior art are well within the field of endeavor and one of ordinary skill in the art would look to make the modification in order to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S PACIOREK/             Examiner, Art Unit 3785                                                                                                                                                                                           	10/19/2020

/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785